Exhibit 10.8

FORM OF

WABCO HOLDINGS INC.

STOCK OPTION GRANT AGREEMENT

FOR NON-U.S. EMPLOYEES

WABCO HOLDINGS INC., a Delaware corporation (“Grantor”), hereby grants to
             (“Participant”), an employee of Grantor or one of its subsidiaries,
the option to purchase (“Option”), at the exercise price set forth below, a
total of          shares of Common Stock, par value $.01 per share (“Common
Stock”), of the Grantor, pursuant to and subject to the terms and conditions set
forth in the Grantor’s Omnibus Incentive Plan (the “Plan”) and to such further
terms and conditions as are set forth below in this Stock Option Grant Agreement
(the “Agreement). Unless otherwise defined herein, the terms defined in the Plan
shall have the same meanings in this Agreement.

1. Exercise Price. The exercise price applicable to the shares of Common Stock
that may be purchased by the Participant pursuant to the Option is $         per
share, representing the Fair Market Value (as defined in the Plan) of the Common
Stock on the date hereof.

2. Non-Qualified Stock Option. The option to purchase shares of Common Stock
pursuant to the Option is granted as a “non-qualified stock option”, within the
meaning of the United States Internal Revenue Code of 1986, as amended.

3. Vesting. Participant’s right to purchase shares subject to the Option shall
vest in three equal installments on each of the first three anniversaries of the
grant, unless otherwise cancelled pursuant to Section 6 of the Plan or
Section 11 of this Agreement.

4. Nature of Grant. In accepting the grant, the Participant acknowledges that:

(a) the Plan is established voluntarily by the Grantor, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Grantor
at any time, unless otherwise provided in the Plan and this Agreement;

(b) the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past;

(c) all decisions with respect to future option grants, if any, will be at the
sole discretion of the Grantor;

(d) the Participant is voluntarily participating in the Plan;

(e) the Option is an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Grantor and Subsidiary, and
which is outside the scope of the Participant’s employment or service contract,
if any;

(f) the Option is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension, retirement or welfare benefits or similar payments
and in no event should be considered as compensation for, or relating in any
way, to past services for the Grantor, or any Subsidiary;

(g) in the event that the Participant is not an Employee of the Grantor, the
Option and Participant’s participation in the Plan will not be interpreted to
form an employment or service contract or relationship with the Grantor; and,
furthermore, the Option and Participant’s participation in the Plan will not be
interpreted to form an employment or service contract or relationship with any
Subsidiary of the Grantor;



--------------------------------------------------------------------------------

(h) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty; if the underlying shares do not increase in
value, the Option will have no value; and

(i) in consideration of the Option, no claim or entitlement to compensation or
damages shall arise from termination of the Option or from any diminution in
value of the Option or shares of Common Stock acquired upon exercise of the
Option resulting from termination of Participant’s employment by the Grantor or
any Subsidiary (for any reason whatsoever and whether or not in breach of local
labor laws) and Participant irrevocably releases the Grantor and any Subsidiary
from any such claim that may arise.

5. Responsibility for Taxes. Regardless of any action the Grantor and/or
Participant’s employer (the “Employer”) takes with respect to any or all income
tax (including U.S. federal, state and local tax and/or non-U.S. tax), social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), Participant acknowledges that the ultimate liability for
all Tax-Related Items legally due by Participant is and remains Participant’s
responsibility and that the Grantor and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option, including the grant, vesting and
exercise of the Option, the delivery of shares of Common Stock, the subsequent
sale of any shares of Common Stock acquired at exercise and the receipt of any
dividends; and (ii) do not commit to structure the terms of the grant or any
aspect of the Option to reduce or eliminate Participant’s liability for
Tax-Related Items.

Prior to the relevant taxable event, Participant shall pay or make arrangements
satisfactory to the Grantor and/or the Employer to satisfy all Tax-Related Items
withholding obligations of the Grantor and/or the Employer. In this regard,
Participant authorizes the Grantor and/or the Employer to withhold all
applicable Tax-Related Items legally payable by Participant from any wages or
other cash compensation paid to Participant by the Grantor and/or the Employer.
Alternatively, or in addition, Participant authorizes the Grantor and/or the
Employer, at its discretion and pursuant to such procedures as it may specify
from time to time, to satisfy the obligations with regard to all Tax-Related
Items legally payable by Participant by one or a combination of the following:
(i) withholding otherwise deliverable shares of Common Stock, provided that the
Grantor only withholds the amount of shares of Common Stock necessary to satisfy
the minimum withholding amount; and (ii) arranging for the sale of shares of
Common Stock otherwise deliverable to Participant (on Participant’s behalf and
at Participant’s direction pursuant to this authorization) and withholding from
the proceeds of the sale of shares. If the obligation for Tax-Related Items is
satisfied by withholding a number of shares of Common Stock as described herein,
Participant is deemed to have been issued the full number of shares of Common
Stock subject to the Option, notwithstanding that a number of the shares of
Common Stock are held back solely for the purpose of paying the Tax-Related
Items due as a result of any aspect of the Option. Participant shall pay to the
Grantor and/or the Employer any amount of Tax-Related Items that the Grantor
and/or the Employer may be required to withhold as a result of Participant’s
participation in the Plan that cannot be satisfied by the means previously
described. The Grantor may refuse to deliver to Participant any shares of Common
Stock pursuant to Participant’s Option if Participant fails to comply with
Participant’s obligations in connection with the Tax-Related Items as described
in this section.

6. Data Privacy. THE PARTICIPANT HEREBY EXPLICITLY AND UNAMBIGUOUSLY CONSENTS TO
THE COLLECTION, USE AND TRANSFER, IN ELECTRONIC OR OTHER FORM, OF HIS OR HER
PERSONAL DATA AS DESCRIBED IN THIS AGREEMENT BY AND AMONG, AS APPLICABLE, THE
EMPLOYER, THE GRANTOR AND ITS SUBSIDIARIES AND AFFILIATES FOR THE EXCLUSIVE
PURPOSE OF IMPLEMENTING, ADMINISTERING AND MANAGING HIS OR HER PARTICIPATION IN
THE PLAN.

 

2



--------------------------------------------------------------------------------

THE PARTICIPANT UNDERSTANDS THAT THE GRANTOR AND THE EMPLOYER HOLD CERTAIN
PERSONAL INFORMATION ABOUT HIM OR HER, INCLUDING, BUT NOT LIMITED TO, HIS OR HER
NAME, HOME ADDRESS AND TELEPHONE NUMBER, WORK LOCATION AND PHONE NUMBER, DATE OF
BIRTH, PLAN IDENTIFICATION NUMBER, HIRE DATE, HOME COUNTRY, DETAILS OF ALL
RESTRICTED UNITS OR ANY OTHER ENTITLEMENT TO SHARES OF COMMON STOCK AWARDED,
CANCELLED, EXERCISED, VESTED, UNVESTED OR OUTSTANDING IN THE PARTICIPANT’S
FAVOR, FOR THE PURPOSE OF IMPLEMENTING, ADMINISTERING AND MANAGING THE PLAN
(“PERSONAL DATA”). THE PARTICIPANT UNDERSTANDS THAT PERSONAL DATA MAY BE
TRANSFERRED TO ANY THIRD PARTIES ASSISTING IN THE IMPLEMENTATION, ADMINISTRATION
AND MANAGEMENT OF THE PLAN, THAT THESE RECIPIENTS MAY BE LOCATED IN THE
PARTICIPANT’S COUNTRY OR ELSEWHERE, AND THAT THE RECIPIENT’S COUNTRY MAY HAVE
DIFFERENT DATA PRIVACY LAWS AND PROTECTIONS THAN THE PARTICIPANT’S COUNTRY. THE
PARTICIPANT UNDERSTANDS THAT HE OR SHE MAY REQUEST A LIST WITH THE NAMES AND
ADDRESSES OF ANY POTENTIAL RECIPIENTS OF THE PERSONAL DATA BY CONTACTING HIS OR
HER LOCAL HUMAN RESOURCES REPRESENTATIVE. THE PARTICIPANT AUTHORIZES THE
RECIPIENTS TO RECEIVE, POSSESS, USE, RETAIN AND TRANSFER THE PERSONAL DATA, IN
ELECTRONIC OR OTHER FORM, FOR THE PURPOSES OF IMPLEMENTING, ADMINISTERING AND
MANAGING HIS OR HER PARTICIPATION IN THE PLAN, INCLUDING ANY REQUISITE TRANSFER
OF SUCH PERSONAL DATA AS MAY BE REQUIRED TO A BROKER OR OTHER THIRD PARTY WITH
WHOM THE PARTICIPANT MAY ELECT TO DEPOSIT ANY SHARES OF COMMON STOCK ACQUIRED
UPON VESTING OF THE RESTRICTED UNITS. THE PARTICIPANT UNDERSTANDS THAT PERSONAL
DATA WILL BE HELD ONLY AS LONG AS IS NECESSARY TO IMPLEMENT, ADMINISTER AND
MANAGE HIS OR HER PARTICIPATION IN THE PLAN. THE PARTICIPANT UNDERSTANDS THAT HE
OR SHE MAY, AT ANY TIME, VIEW PERSONAL DATA, REQUEST ADDITIONAL INFORMATION
ABOUT THE STORAGE AND PROCESSING OF PERSONAL DATA, REQUIRE ANY NECESSARY
AMENDMENTS TO PERSONAL DATA OR REFUSE OR WITHDRAW THE CONSENTS HEREIN, IN ANY
CASE WITHOUT COST, BY CONTACTING IN WRITING HIS OR HER LOCAL HUMAN RESOURCES
REPRESENTATIVE. THE PARTICIPANT UNDERSTANDS, HOWEVER, THAT REFUSING OR
WITHDRAWING HIS OR HER CONSENT MAY AFFECT HIS OR HER ABILITY TO PARTICIPATE IN
THE PLAN. FOR MORE INFORMATION ON THE CONSEQUENCES OF THE PARTICIPANT’S REFUSAL
TO CONSENT OR WITHDRAWAL OF CONSENT, THE PARTICIPANT UNDERSTANDS THAT HE OR SHE
MAY CONTACT HIS OR HER LOCAL HUMAN RESOURCES REPRESENTATIVE.

7. Electronic Delivery. The Grantor may, in its sole discretion, decide to
deliver any documents related to the Option or future Options made under the
Plan by electronic means or request the Participant’s consent to participate in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Grantor or a
third party designated by the Grantor.

8. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

9. Choice of Law and Venue. All disputes arising under or growing out of the
Option or the provisions of this Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, United States of America, as
provided in the Plan, without regard to such state’s conflict of laws rules.

10. Requirements of Law. This grant is subject to, and limited by, all
applicable laws and regulations and to such approvals by any governmental
agencies or national securities exchanges as may be required. Any provision of
this award that is deemed to be prohibited under applicable laws and regulations
shall be void.

11. Acceptance. This grant is subject to acceptance, within 90 days of its
receipt, by return to Grantor’s Senior Vice President-Human Resources of a
signed copy of this Agreement. Failure to accept the grant within 90 days of its
receipt shall result in the cancellation of the Option.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the duly authorized officers of the Grantor named below have
hereunto subscribed as of the day and year first above written.

 

  WABCO HOLDINGS INC. Attest:       By:  

 

    Chairman and Chief Executive Officer

 

    Secretary    

By signing this Agreement, the Participant acknowledges that he or she accepts
the Option granted hereunder, is familiar with the terms and conditions of this
Agreement and the Plan, and agrees to be bound by said terms and conditions.

 

 

(Date)

 

(Participant’s Signature)

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

 

4